Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-6, 8-13 and 15-23 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “…a transmitter, having a controller, configured to shape the RF radiation to peak the RF radiation on the location of the at least one receiver and null the RF radiation around the position of the at least one human or animal by controlling amplitudes and phases of the RF radiation transmitted from each antenna of the plurality of antennas” in combination with the remaining limitations of independent claim 1. Dependent claims 2-3, 5-6, 8 and 21-23 are also allowed.
Regarding claim 9, the prior art does not disclose “…determining presence and position of at least one human or animal in the space by the at least one sensor; shaping, by the controller, the RF radiation for forming at least one RF radiation transmitting pattern to peak on the location of the at least one receiver and null around the position of the at least one human or animal by characterizing amplitudes and phases of the RF radiation to be emitted by each antenna of the plurality of antennas; and transmitting the RF radiation transmitting pattern by the plurality of antennas.” in combination with the remaining limitations of independent claim 9. Dependent claims 10-13 and 15-20 are also allowed.


MUTHUKUMAR discloses a mobile communication system comprising smart dynamic radiation pattern optimizing system is a design and technique to actively shape & optimize the radiation pattern of mobile device controlled by smart RF/Antenna system with signal processing algorithm that works by sensing the change in device proximity environment with nature or property, range, orientation, position, location, signal quality parameters and ambient intelligence to protect the user by controlling radiation exposure, enhance RF signal quality and to save battery power. KIRBY discloses a wireless charging system wherein upon the detection of the presence of a human or animal, the amount of transmitted power is reduced and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.


/AHMED H OMAR/
Patent Examiner

/EDWARD TSO/Primary Examiner, Art Unit 2859